Exhibit 10.10.1

SPECIAL RETENTION, SEPARATION AND NON-COMPETE AGREEMENT AND RELEASE

This Special Retention, Separation and Non-Compete Agreement and Release
(“Agreement”) is made by and between Peter A. Schnall (“you” or “your”) and
Capital One Financial Corporation, including any of its subsidiaries (referred
to collectively as “Capital One”) effective as of October 15, 2012.

Reason for Agreement

You and Capital One desire to set forth the final terms relating to your
continued employment with Capital One, your role with Capital One during that
time, and your separation therefrom. In exchange for your execution of this
Agreement and your agreement to execute a “Supplemental General Release” after
your Termination Date (as defined below) (which form of agreement is attached
hereto as Exhibit A), Capital One will continue your employment through the
Termination Date, subject to the terms below, and will provide severance
payments and benefits and the Non-Compete Consideration as described herein.
Your separation from service with Capital One will be effective on the
Termination Date.

Your Provision of Services to Capital One

You shall continue as Capital One’s Chief Risk Officer through June 1, 2013 and
a non-executive senior advisor (“Senior Advisor”) from such date through
April 1, 2014. The period during which you serve as a Senior Advisor is referred
to herein as the “Advisory Period”. Capital One reserves the right to remove you
as Chief Risk Officer prior to June 1, 2013, in Capital One’s sole discretion.
For the avoidance of doubt, Capital One shall not terminate your employment
without Cause (as defined in the Change of Control Employment Agreement between
you and Capital One dated as of March 1, 2010 (the “Change in Control
Agreement”)). Your employment with Capital One shall end on the earliest of
(i) April 1, 2014, (ii) your resignation, (iii) when Capital One terminates your
employment for Cause, or (iv) upon your death or your Disability (as defined in
the Change in Control Agreement) (the date of your termination, the “Termination
Date”).

During the Advisory Period, you agree that you shall make yourself available for
consultation with Capital One’s chief executive officer (“CEO”), chief risk
officer (“CRO”), and such other individuals as directed by the CEO, the CRO or
others per the CEO or the CRO’s request, to provide advice and counsel. During
the Advisory Period, (i) it is anticipated that you will provide services to
Capital One at a rate of no less than fifty percent (50%) of the average level
of bona fide services you performed for Capital One over the 36-month period
immediately preceding the commencement of the Advisory Period, and (ii) you will
not accept employment with or otherwise provide services to any other person or
entity during the Advisory Period unless otherwise agreed in writing by the CEO.
You will not be required to be at Capital One’s offices to provide the Advisory
Services except when deemed reasonably necessary by the CEO or the CRO.

Consideration for Signing this Agreement and Exhibit A

If you agree to the terms set forth in this Agreement, specifically, but without
limitation, your agreement to the provisions under “General Release of Claims”,
“Non-Solicitation of Employees” and “Non-Compete”, Capital One will continue
your employment from the date hereof through the Termination Date as described
above. You will be entitled to continue to receive standard compensation items
(cash salary, RSU salary, equity grants, etc.) and employee benefits consistent
with compensation and benefit programs offered to Executive Committee members
through the Termination Date. Your salary (including salary RSU grants) through
the Termination Date shall be no less than the value of your current salary.
Employee benefits for which you shall be entitled to participate through the
Termination Date include, but are not limited to, use of a company car, annual
health screenings, health insurance and participation in retirement plans (i.e.,
the Associate Savings Plan and the Voluntary Nonqualified Deferred Compensation
Plan) pursuant to the terms of such plans and programs.

In addition, your equity grants for the 2012 and 2013 performance years, to be
granted in 2013 and 2014, will be awarded pursuant to the terms of Capital One’s
compensation program in effect for Executive Committee members at the applicable
time, subject to the Termination Date not occurring before the



--------------------------------------------------------------------------------

applicable date of grant. Your total target equity award amounts will be no less
than the target amounts previously communicated to you in your compensation
statement for 2012. The actual awards shall be determined by Capital One’s Board
of Directors or Compensation Committee in its discretion consistent with Capital
One’s compensation programs applicable to Executive Committee members. Equity
awards will continue to vest in accordance with their terms and unless the terms
of an award provide otherwise, any unvested equity awards will be forfeited on
the Termination Date. Any vested equity awards will pay out according to their
terms.

Subject to your eligibility, if you execute the Supplemental General Release
after your termination of employment from Capital One (but within the time
specified in the Supplemental General Release), you shall receive the applicable
severance and benefits set forth in the Capital One Financial Corporation
Executive Severance Plan (the “Severance Plan”), pursuant to the terms of the
Severance Plan in place on the date you execute this Agreement (estimated to be
approximately $1,283,850 million of cash severance, the “Release of Claims
Payment”).

Attorneys’ Fees

Capital One will reimburse, or directly pay, reasonable attorneys’ fees incurred
by you in connection with the drafting and negotiation of this Agreement in the
amount up to $25,000.

General Release of Claims

In consideration of the payments and other benefits provided for in this
Agreement, which you agree is good, valuable, adequate and sufficient
consideration under this Agreement, you acknowledge and agree that, you and your
agents, representatives, and heirs, do hereby fully release (i.e., give up) and
forever discharge Capital One and its parent, subsidiary and affiliated
corporations, organizations and entities, including without limitation CAPITAL
ONE FINANCIAL CORPORATION, CAPITAL ONE SERVICES, INC., CAPITAL ONE SERVICES,
LLC, CAPITAL ONE, NATIONAL ASSOCIATION, CAPITAL ONE AUTO FINANCE, INC., CAPITAL
ONE BANK (USA), NATIONAL ASSOCIATION, CHEVY CHASE BANK, F.S.B. and each of them,
and all of their respective past, present and future affiliates, partners, joint
ventures, stockholders, predecessors, successors, assigns, insurers, officers,
directors, employees, agents, representatives, attorneys and independent
contractors of all such released corporations, organizations and entities, as
well as their employee benefit plans, and the trustees, administrators,
fiduciaries and insurers of such plans (collectively, the “Released Parties”),
and each of them, jointly and severally, from any and all claims, causes of
action, charges, suits, controversies, and demands of any kind, whether known or
unknown, whether for injunctive relief, back pay, fringe benefits,
reinstatement, reemployment, or compensatory, punitive or any other kind of
damages, which you ever have had in the past or presently have against the
Released Parties through the date of this Agreement, arising from or relating to
your employment with Capital One or the termination of that employment or any
circumstances related thereto.

Types of Claims Waived

Such claims, causes of action, charges or similar actions include but are not
limited to claims arising under or relating to employment, employment contracts,
employee benefits or purported employment discrimination or violations of civil
rights of whatever kind or nature, including without limitation all claims
arising under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the
Americans With Disabilities Act of 1990, the Age Discrimination in Employment
Act (“ADEA”), the Family Medical Leave Act, Executive Order 11246, the
Rehabilitation Act of 1973, the Employee Retirement Income Security Act of 1974,
any state human rights act, or any other applicable federal, state or local
employment statute, law or ordinance. Except as provided herein, all claims for
incentive compensation awards under any Capital One plan or payroll practice,
along with any claims under any state wage and hour laws, are specifically
subject to this release of claims. You further agree that you will not file or
permit to be filed, initiated or prosecuted on your behalf any such claim this
Agreement purports to waive.



--------------------------------------------------------------------------------

Claims Not Waived

Notwithstanding the preceding provision or any other provision of the Agreement,
your agreement to the provisions under “General Release of Claims” is not
intended to prohibit you from bringing an action to challenge the validity of
your release of claims under the ADEA.

This Agreement is not intended to interfere with your right to file a charge
with an administrative agency in connection with any claim you believe you may
have against any of the Released Parties. However, by executing this Agreement,
you hereby waive the right to recover, and agree not to seek any damages,
remedies or other relief for yourself personally in any proceeding you may bring
before such agency or in any proceeding brought by such agency on your behalf.
This Agreement is also not intended to apply to claims under ERISA
Section 502(a)(1)(B) for benefits that are vested and accrued (other than claims
for severance and severance-related benefits) under any qualified employee
benefit plan of Capital One pursuant to the terms of any such plan or to claims
under any other compensation or employee benefit plan of Capital One for accrued
and vested benefits pursuant to the terms of any such plan.

Further, you understand that you are not releasing your rights under this
Agreement, that any claims which cannot be lawfully waived are excluded from
this Agreement and that by executing this Agreement you are not waiving any such
claims. In addition, you are not releasing any rights you may have to
indemnification under applicable corporate law, under the by-laws or certificate
of incorporation of Capital One or any of its affiliates or as an insured under
any directors’ and officers’ liability insurance policy now or previously in
force, or any rights you may have under Capital One’s equity award plans or
rights as a stockholder of Capital One.

Likewise, you are not releasing any rights or claims that may arise after the
date on which you sign this Agreement. In addition, while this Agreement
requires you to waive any and all claims against Capital One arising under
workers’ compensation laws (e.g., claims of retaliation for filing a workers’
compensation claim), it is not intended to prohibit you from filing in good
faith for and from receiving any workers’ compensation benefits from Capital
One’s workers’ compensation carrier for compensable injuries incurred during
your employment. Accordingly, pursuit of any such workers’ compensation benefits
with Capital One’s workers’ compensation carrier will not be considered a
violation of this Agreement.

Notification of ADEA Rights and Claims/Opportunity for Review

As outlined above in the General Release of Claims provision, you understand
that this Agreement specifically releases and waives all claims you may have for
age discrimination under the ADEA, except for those that may arise after the
date this Agreement is executed by you. Likewise, you understand that this
Agreement does not prohibit you from challenging the validity of your release of
claims under the ADEA. Understanding the above, you agree and acknowledge that
your execution of this Agreement is completely voluntary and that you have been
advised to consult with an attorney prior to executing this Agreement to ensure
that you fully and thoroughly understand its legal significance. You acknowledge
that you have at least twenty-one (21) days from receipt of this Agreement to
consider the provisions of this Agreement during which time you can consult with
counsel concerning its terms. You acknowledge that if you execute this Agreement
prior to the expiration of the twenty-one (21) days, your execution is
completely voluntary and done with the knowledge that you are waiving your
entitlement to this review period. you acknowledge that any changes negotiated
by the parties shall not re-start the consideration period.

You further acknowledge and understand that you may revoke this Agreement within
seven (7) days after its execution by you by sending a written letter of
revocation post-marked no later than seven (7) days after your execution of this
Agreement to Frank LaPrade at the address below. You further acknowledge and
understand that this Agreement is not effective or enforceable until the
revocation period has expired.

Acknowledgement

You acknowledge that as of the time of the execution of this Agreement by you,
you are unaware of or have already fully disclosed to Capital One pursuant to
Capital One’s policies or Capital One is otherwise aware of any facts or conduct
that would tend to establish or in any way support an allegation that Capital
One or any of the Released Parties or their employees or agents have engaged in
conduct that you believe would constitute a violation of any statute, rule or
regulation of the Securities and Exchange Commission



--------------------------------------------------------------------------------

or any provision of federal law relating to fraud against shareholders pursuant
to the Sarbanes-Oxley Act or any state or local counterpart and are unaware of
or have already fully disclosed to Capital One or Capital One is otherwise aware
of any facts or conduct that would give rise to a claim by you or by any other
party against Capital One of the type or sort referenced in this section.

Non-Solicitation of Employees

For a period of two (2) years following your Termination Date, you shall not,
directly or indirectly, on your own behalf or on behalf of any other person or
entity: (a) solicit or induce any employee of Capital One (or any individual who
was employed by Capital One in the immediately-preceding six (6) months) to
become employed by any person or entity; (b) hire or otherwise engage any
employee of Capital One (or any individual who was employed by Capital One in
the immediately-preceding six (6) months) to provide services to any person or
entity; or (c) solicit or induce any employee to cease his or her employment
relationship with Capital One. In addition, beginning two (2) years following
your Termination Date until five (5) years following your Termination Date, You
shall not directly: (a) solicit or induce any credit officer, senior credit
officer or model risk officer (or credit professionals in identical roles to
these with replacement titles that may be used in the future) (“Restricted
Credit Professional”), whether working for risk management or for any other line
of business, employed by Capital One (or any such individual who was employed by
Capital One in the immediately-preceding six (6) months) to become employed by
any person or entity involved in activity competitive to Capital One; or
(b) hire or otherwise engage any Restricted Credit Professional (or any such
individual who was employed by Capital One in the immediately-preceding six
(6) months) to provide services to any person or entity involved in activity
competitive to Capital One.

Non-Compete

You and Capital One have entered into the Non-Competition Agreement attached as
Exhibit B (the “Non-Competition Agreement”, which is a part of this Agreement)
as of the date hereof. The Non-Competition Agreement supersedes the current
Non-Competition Agreement between you and Capital One, dated as of January 1,
2009 and amended as of March 1, 2010 (the “Prior NCA”), which shall no longer be
in effect. Subject to your continued compliance with the Non-Competition
Agreement, Capital One shall provide you the payments (collectively, the
“Non-Compete Consideration”) and benefits described in Exhibit B.

Effect of Pursuing Released Claims

Except to the extent such agreement is prohibited by applicable law or
regulation, you understand and agree that if you file a lawsuit for claims
released by this Agreement, such action shall void Capital One’s obligations to
you to pay the Release of Claims Payment and shall further require you to pay
all reasonable costs and attorneys’ fees incurred by Capital One in defending
any such action brought by you in violation of this Agreement, in addition to
any other damages or relief to which Capital One may be entitled.

Notwithstanding the above or any other provision to the contrary, the above will
not apply to any action brought by you to challenge the validity of your waiver
of any ADEA claims under this Agreement.

Injunctive Relief

You acknowledge that any violation of the Confidentiality, Non-Solicitation of
Employees or Non-Compete provisions of this Agreement or any continuing
obligation contained in any applicable confidentiality agreement or restrictive
covenant with Capital One will result in immediate, substantial and irreparable
harm to Capital One which cannot be fully and adequately redressed by the award
of monetary damages. In the event of your violation or threatened violation of
the Confidentiality, Non-Solicitation of Employees or Non-Compete provisions of
this Agreement or any continuing obligation contained in any applicable
confidentiality, intellectual property, non-solicitation, non-competition or
other covenant or agreement with Capital One, you agree that Capital One,
without limiting any other legal or equitable remedies available to it, shall be
entitled to seek equitable relief, including without limitation, temporary,
preliminary and permanent injunctive relief and specific performance from any
court of competent jurisdiction.

Full Cooperation

Prior to your termination of employment, you agree that you will cooperate fully
with Capital One and take all reasonable actions requested by Capital One to
assist in any threatened or pending litigation,



--------------------------------------------------------------------------------

investigation, or other administrative or legal proceeding involving or relating
to Capital One or any of the other Released Parties, provided that Capital One
shall reimburse you for any reasonable expenses that are approved by Capital One
in writing prior to being incurred and are necessary to be incurred to comply
with Capital One’s request. After termination of your employment, your
obligation to cooperate fully and Capital One’s obligation to you with respect
to that cooperation will be as set forth in the Supplemental General Release.

Modification

This Agreement may be modified only in writing, signed by both parties. E-mail
communication does not modify this agreement.

No Admission

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by Capital One or its affiliates or you.

Severability

It is the intent of the parties that the provisions of this Agreement be
enforced to the fullest extent permissible under applicable law. If any
provision of this Agreement shall be adjudged by any court of competent
jurisdiction to be invalid or unenforceable, such judgment shall not invalidate
any other provision of this Agreement. The parties agree that if a court of
competent jurisdiction adjudges any provision of this Agreement to be valid or
unenforceable; such court shall modify such provision so that it is enforceable
to the extent permitted by applicable law consistent with the parties’ intent.
Likewise, to the extent providing any payment or benefit under this Agreement
would violate any law or regulation not in effect at the time the Agreement is
executed by you, but would violate any such law or regulation in effect at the
time such payment or benefit is to be provided, the Parties agree that no such
payment or benefit will be provided, except to the extent permitted by law;
provided, that the parties shall use all reasonable efforts to provide for an
alternative equivalent payment to the extent legally permitted. If you do not
receive the Release of Claims Payment because it would violate any such law or
regulation, you shall not be bound by the Release of Claims provision. If you do
not receive the Additional NCA Payment (as defined in Exhibit B) because it
would violate any such law or regulation, you shall not be bound by the
Non-Competition provision of section 3 of Exhibit B beginning two (2) years
following your Termination Date until 5 years following your Termination Date.
If you do not receive both the Additional NCA payment and the Initial NCA
Payment (as defined in Exhibit B) because it would violate any such law or
regulation, you shall not be bound by the Non-Competition provision of section 3
of Exhibit B.

Successor

This Agreement is personal to you and shall not be assignable by you other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by your heirs and legal representatives. The
rights and obligations of Capital One under this Agreement shall be binding on
and inure to the benefit of Capital One, its successors and assigns.

No Further Payments, Benefits, Attorneys’ Fees or Costs

You understand and agree that you will not receive any payments or benefits from
Capital One or its affiliates after the Termination Date, except as expressly
provided for under the Agreements or under applicable benefit plans and
arrangements. The payments and benefits received by you from Capital One after
the Termination Date pursuant to the Agreements shall not be taken into account
as compensation and no service credit shall be given after the Termination Date
for purposes of determining the benefits payable under any other plan, program,
agreement or arrangement of Capital One or its affiliates. You acknowledge that,
except for the payments made by Capital One as expressly provided for under the
Agreements, you are not entitled to any payment in the nature of severance or
termination pay from Capital One or its affiliates.

Tax Withholding

Capital One may withhold from any amounts payable to you hereunder all federal,
state, local or other taxes that it may reasonably determine are required to be
withheld pursuant to any applicable law or regulation in connection with any
payments or benefits provided to you pursuant to the Agreements.



--------------------------------------------------------------------------------

Confidentiality

You acknowledge and agree that the Confidentiality, Work Product and
Non-Solicitation of Employee Agreement, effective as of November 10, 2008,
between you and Capital One shall remain in force pursuant to its terms (subject
to the modifications under “Non-Solicitation of Employees” herein) and that you
shall comply with your obligations under such Agreement.

Indemnification

All rights to indemnification and exculpation from liability for acts or
omissions occurring on or prior to the Termination Date existing in your favor
under Capital One’s Certificate of Incorporation and Bylaws and Delaware law and
otherwise shall continue in full force and effect subsequent to the Termination
Date. Capital One will ensure that you remain covered under its directors and
officers insurance policy at least to the extent then provided for other
directors and officers of Capital One with respect to all acts, omissions and/or
events relating to or arising out of your being an employee, officer, director,
representative or trustee/administrator or other fiduciary with Capital One or
any of its affiliates, subsidiaries or employee benefit plans or any third party
with respect to which you were acting as a representative of Capital One or any
of its affiliates or subsidiaries.

Section 409A

All payments and benefits to be paid or provided to you pursuant to the
Agreements are intended to comply with or be exempt from section 409A of the
Internal Revenue Code of 1986 as amended, the regulations promulgated
thereunder, and the rulings, notices and other guidance issued by the Internal
Revenue Service interpreting the same (“Section 409A”), and the provisions of
this Agreement shall be administered, interpreted and construed in accordance
with and to implement such intent. In implementation of the foregoing, it is
agreed as follows:

(a) Your termination of employment with Capital One on the Termination Date for
any reason other than death shall be treated as a “separation from service”
within the meaning of Treas. Reg. §1.409A-1(n)(1).

(b) The Initial NCA Payment shall be paid as set forth in the first sentence
Section 2(a) of the Non-Competition Agreement, which payment terms are
consistent with the terms set forth in the Prior NCA and Section 409A. The
Additional NCA Payment shall be paid as set forth in the second sentence of
Section 2(a), which fixed timing satisfies the rules of Section 409A. The
Release of Claims Payment shall be paid to you six (6) months and one day
following the Termination Date, provided that you have complied with the release
of claims requirement in the Supplemental General Release, which payment timing
is consistent with the terms set forth in the Severance Plan and Section 409A.

(c) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under any provision of the Agreements is subject to
Section 409A (after taking into account all applicable exclusions and
exemptions), (i) the amount of such expenses eligible for reimbursement or
in-kind benefits to be provided during any one calendar year shall not affect
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (ii) reimbursement of any such expenses
shall be made by no later than December 31 of the year next following the
calendar year in which such expense is incurred, and (iii) your right to receive
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

No Mitigation

For the avoidance of doubt, in no event shall you be obligated to seek other
employment or take any other action by way of mitigation of the accounts payable
to you under any of the provisions of this Agreement, and such amounts shall not
be reduced by future compensation whether or not you obtain other employment.

Choice of Law

To ensure uniformity of the enforcement of this Agreement, and irrespective of
the fact that either of the parties now is or may become, a resident of a
different state, this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to any principles of
conflicts of law.



--------------------------------------------------------------------------------

No Waiver

Any waiver by Capital One of any provision of this Agreement in any instance
shall not be deemed a waiver of such provision in the future.

Headings

The headings in this Agreement are included for convenience only and shall not
constitute a part of the Agreement nor shall they affect its meaning,
construction or effect.

Integration

This Agreement, together with the Non-Competition Agreement and the Supplemental
General Release (collectively, the “Agreements”), constitute the final and
complete agreement between the parties relating to the subject matter hereof,
and you agree and stipulate that no other representations have been made by
Capital One to you except those expressly set forth herein, and the Agreements
resolve all outstanding issues arising from or relating to your employment with
Capital One, and that you will not receive anything further from Capital One
except as provided herein; provided, however, that notwithstanding any provision
of the Agreements to the contrary, any agreements containing confidentiality,
intellectual property, non-solicitation provisions or similar agreements to
which you are a party (other than the Prior NCA), your award agreements
regarding outstanding equity awards, and applicable benefit plans and
agreements, shall expressly remain in full force and effect according to their
terms (provided that such provisions and agreements shall be subject to any
exceptions or exclusions set forth in the Agreements), unless expressly waived
by the Agreements.

Opportunity for Review

You agree and acknowledge that your execution of this Agreement is completely
voluntary and that you have been advised to consult with an attorney prior to
executing this Agreement to ensure that you fully and thoroughly understand its
legal significance.

If the terms of this Agreement are acceptable to you, please indicate your
agreement by signing below and returning two originals to:

Frank LaPrade

Capital One Financial Corporation

1680 Capital One Drive

McLean, VA 22102-3491

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

You are advised to discuss the benefits and obligations outlined in this
Agreement, including the provision relating to your general release of claims,
with an attorney or advisor of your choice.

The Parties have read this Agreement, understand it, and accept all of its
terms:

 

 

   

 

Peter A. Schnall     Date

 

    SS#     Authorized Capital One Representative:    

 

   

 

Jory A. Berson     Date Chief Human Resources Officer    



--------------------------------------------------------------------------------

Exhibit A

SUPPLEMENTAL GENERAL RELEASE TEMPLATE

This Supplemental General Release (“Supplemental Release”) is made by and
between Peter A. Schnall (“you” or “your”) and Capital One Financial
Corporation, including any of its subsidiaries (referred to collectively as
“Capital One”) effective as of                     .

Reason for Agreement

The purpose of this Supplemental Release is to supplement, but not supersede
that certain Special Retention, Separation and Non-Compete Agreement and Release
that you executed as of October 15, 2012 (the “Special Agreement”), by and
between you and Capital One, which is incorporated herein by reference. In the
event that any inconsistencies occur between this Supplemental Release and the
Special Agreement, you agree that the terms of this Supplemental Release shall
govern and be given full and binding effect. You further agree that to the
extent not specifically set forth in this Supplemental Release the provisions
set forth in the Special Agreement, including, but not limited to
Non-Solicitation of Employees, Non-Compete, Confidentiality, and all other terms
of the Special Agreement shall be enforceable in their entirety and are fully
incorporated herein by reference. Capitalized terms not specifically defined
herein have the meanings specified in the Special Agreement.

Consideration

Separation Payment

Your Termination Date (as that term is defined in the Special Agreement) with
Capital One has occurred and you agree that as of                     , you are
no longer employed by Capital One. As consideration for this Supplemental
Release, and specifically, but without limitation, as consideration for your
agreement to the provisions under “General Release of Claims,” Capital One shall
pay you separation pay pursuant to the Capital One Financial Corporation
Executive Severance Plan (the “Severance Plan”) in the amount of $1,283,850,
which amount reflects the severance payment provided for under the Severance
Plan at the time you executed the Special Agreement (the “Release of Claims
Payment”). Such amount shall be payable in one lump sum as provided in the
Section 409A section of the Special Agreement (i.e. six (6) months and one day
following the Termination Date), provided that you have executed this
Supplemental Release. This Supplemental Release shall be provided to you by
Capital One within 7 business days following your Termination Date and shall be
executed by you and Capital One within 28 days following the Termination Date.
All applicable federal, state and local taxes will be withheld by Capital One
from these payments to the extent such taxes are required by law or regulation
to be withheld. In the event you elect to exercise COBRA rights, you will also
receive COBRA continuation benefits as described below (see “Benefit
Continuation” section below). Capital One shall also make available to you, at
its sole expense, up to 12 month(s) worth of outplacement services to be
provided by a nationally recognized outplacement services firm selected by
Capital One. You must begin using these outplacement services within 90 days
following your Termination Date.

If you do not agree to the terms set forth in this Supplemental Release, you
will not receive the Release of Claims Payment or outplacement services set
forth in this section titled “Consideration”.

Benefit Continuation

You shall receive all benefits for which you are currently eligible and properly
enrolled until and including the Termination Date. If you are currently eligible
and properly enrolled as of the Termination Date, your medical and dental
coverage will continue through the end of the month of your separation. You will
also be entitled to receive the health continuation coverage described in
Section 2 of Exhibit B of the Special Agreement.

If you wish to continue any optional supplemental life insurance in effect as of
your Termination Date, please contact Aetna US Healthcare at (800) 523-5065. All
other benefits, including but not limited to, those provided under the Long Term
Managed Income Protection plan, Short Term Managed Income Protection plan, AD&D
policy, the Associate Stock Purchase Plan, Voluntary Nonqualified Deferred
Compensation Plan, and the Associate Savings Plan will be discontinued, if
applicable, as of the Termination Date other than as expressly provided for
under this Supplemental Release.



--------------------------------------------------------------------------------

Non-Solicitation of Employees

For a period of two (2) years following your Termination Date, you shall not,
directly or indirectly, on your own behalf or on behalf of any other person or
entity: (a) solicit or induce any employee of Capital One (or any individual who
was employed by Capital One in the immediately-preceding six (6) months) to
become employed by any person or entity; (b) hire or otherwise engage any
employee of Capital One (or any individual who was employed by Capital One in
the immediately-preceding six (6) months) to provide services to any person or
entity; or (c) solicit or induce any employee to cease his or her employment
relationship with Capital One. In addition, beginning two (2) years following
your Termination Date until five (5) years following your Termination Date, You
shall not directly: (a) solicit or induce any credit officer, senior credit
officer or model risk officer (or credit professionals in identical roles to
these with replacement titles that may be used in the future) (“Restricted
Credit Professional”), whether working for risk management or for any other line
of business, employed by Capital One (or any such individual who was employed by
Capital One in the immediately-preceding six (6) months) to become employed by
any person or entity involved in activity competitive to Capital One; or
(b) hire or otherwise engage any Restricted Credit Professional (or any such
individual who was employed by Capital One in the immediately-preceding six
(6) months) to provide services to any person or entity involved in activity
competitive to Capital One.

Non-Compete

You and Capital One have entered into the Non-Competition Agreement attached as
Exhibit B to the Special Agreement (the “Non-Competition Agreement”). For the
avoidance of doubt, the Non-Competition Agreement shall continue in force in
accordance with its terms.

Return of Capital One Assets

All assets of Capital One and its affiliates (including, but not limited to
confidential information, telephones, fax machines, personal computers,
Blackberries, corporate credit cards and phone cards) must be returned to
Capital One in their current condition prior to receiving any payments under
this Supplemental Release. By signing and returning this Supplemental Release,
you represent that you have left with, or returned to, or agree to leave with or
return to Capital One and/or destroyed (where applicable) and no longer possess
or control, prior to receiving any payments under this Supplemental Release, any
memoranda, notes, documents, business plans, customer lists, computer programs
and any other records, or any kind, and any and all copies (either written or
electronic) thereof, made or compiled, in whole or in part, by you or made
available to you, during the course of your employment with Capital One which
are in your possession as of the Termination Date. Nothing herein shall prohibit
you from retaining (i) your personal effects (including, but not limited to,
personal cell phones, Blackberry devices, photographs, diaries, rolodexes,
Outlook contacts and calendars); (ii) information relating to your compensation
as reasonably needed for tax purposes; and (iii) your copies of plans, programs
and agreements relating specifically to the terms and conditions of your
employment.

For the sake of clarity, you may retain your copies (electronic or hardcopy) of
documents that were authored by non-Capital One parties that are not the Work
Product of Capital One. Permissible documents in this category include, but are
not limited to, articles, white papers, regulations, external training
materials, and commentaries. You can also retain copies of Capital One documents
that you created, or were created by Capital One employees or parties sponsored
by Capital One, with permission from Capital One at Capital One’s sole
discretion. Permissible documents in this category potentially include
non-proprietary risk management principles, speeches and presentations made to
external audiences, and products of non-proprietary risk management research
that you conducted, and other designated documents that Capital One may permit
you to retain. A list of the documents Capital One has authorized you to retain,
in its sole discretion, is attached as Schedule 1 to this Supplemental Release.



--------------------------------------------------------------------------------

Unused Vacation/PTO Days

You will be paid for the number of unused vacation/PTO days accrued as of your
Termination Date in accordance with Capital One’s usual payment practices, less
applicable federal, state and local taxes. Any unpaid business expenses incurred
by you that are outstanding as of the Termination Date shall be reimbursed
pursuant to Capital One’s expense reimbursement policies. Payment of the
foregoing amounts shall be made to you on, or as soon as administratively
practicable after, your Termination Date, but, provided such business expenses
are submitted for reimbursement as of the Termination Date, in any event no
later than 30 days following your Termination Date.

Associate Savings Plan

As of the Termination Date, you will be considered a terminated participant
under the Associate Savings Plan. Please refer to the exit paperwork for details
on your options upon termination.

Executive Life Insurance Program

Capital One will continue to pay the entire portion of the premiums associated
with group term life insurance coverage offered under the current Capital One
Executive Life Insurance Program (the “ELIP”) through the earlier of the date
you become eligible to receive coverage under another group life insurance
program or 12 months after the Termination Date. You will be responsible for any
applicable taxes related to such payments, which premium payments will be
reported on Internal Revenue Service Form W-2 to the extent includible in your
gross income. If you wish to convert your group term life insurance policy to an
individual whole life policy, please contact Aetna Life Insurance at
1-888-584-2983.

Deferred Compensation Plan

If applicable, the vested value in your account under the Capital One Financial
Corporation Deferred Compensation Plan will be distributed directly to you in
accordance with the plan’s provisions.

General Release of Claims

In consideration of the payments and other benefits provided for in this
Supplemental Release, which you agree is good, valuable, adequate and sufficient
consideration under this Supplemental Release, you acknowledge and agree that,
you and your agents, representatives, and heirs, do hereby fully release (i.e.,
give up) and forever discharge Capital One and its parent, subsidiary and
affiliated corporations, organizations and entities, including without
limitation CAPITAL ONE FINANCIAL CORPORATION, CAPITAL ONE SERVICES, INC.,
CAPITAL ONE SERVICES, LLC, CAPITAL ONE, NATIONAL ASSOCIATION, CAPITAL ONE AUTO
FINANCE, INC., CAPITAL ONE BANK (USA), NATIONAL ASSOCIATION, CHEVY CHASE BANK,
F.S.B. and each of them, and all of their respective past, present and future
affiliates, partners, joint ventures, stockholders, predecessors, successors,
assigns, insurers, officers, directors, employees, agents, representatives,
attorneys and independent contractors of all such released corporations,
organizations and entities, as well as their employee benefit plans, and the
trustees, administrators, fiduciaries and insurers of such plans (collectively,
the “Released Parties”), and each of them, jointly and severally, from any and
all claims, causes of action, charges, suits, controversies, and demands of any
kind, whether known or unknown, whether for injunctive relief, back pay, fringe
benefits, reinstatement, reemployment, or compensatory, punitive or any other
kind of damages, which you ever have had in the past or presently have against
the Released Parties through the date of this Supplemental Release, arising from
or relating to your employment with Capital One or the termination of that
employment or any circumstances related thereto.

Types of Claims Waived

Such claims, causes of action, charges or similar actions include but are not
limited to claims arising under or relating to employment, employment contracts,
employee benefits or purported employment discrimination or violations of civil
rights of whatever kind or nature, including without limitation all claims
arising under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Acts of 1866 and/or 1871, 42 U.S.C. Section 1981, the
Americans With Disabilities Act of 1990, the Age Discrimination in Employment
Act (“ADEA”), the Family Medical Leave Act, Executive Order 11246, the
Rehabilitation Act of 1973, the Employee Retirement Income Security Act of 1974,
any state human rights act, or any other applicable federal, state or local
employment statute, law or ordinance. Except as provided herein, all claims for
incentive compensation awards under any Capital One plan or payroll practice,
along with any claims under any state wage and hour laws, are specifically
subject to this release of claims. You further agree that you will not file or
permit to be filed, initiated or prosecuted on your behalf any such claim this
Supplemental Release purports to waive.



--------------------------------------------------------------------------------

Claims Not Waived

Notwithstanding the preceding provision or any other provision of the Agreement,
your agreement to the provisions under “General Release of Claims” is not
intended to prohibit you from bringing an action to challenge the validity of
your release of claims under the ADEA.

This Supplemental Release is not intended to interfere with your right to file a
charge with an administrative agency in connection with any claim you believe
you may have against any of the Released Parties. However, by executing this
Supplemental Release, you hereby waive the right to recover, and agree not to
seek any damages, remedies or other relief for yourself personally in any
proceeding you may bring before such agency or in any proceeding brought by such
agency on your behalf. This Supplemental Release is also not intended to apply
to claims under ERISA Section 502(a)(1)(B) for benefits that are vested and
accrued (other than claims for severance and severance-related benefits) under
any qualified employee benefit plan of Capital One pursuant to the terms of any
such plan or to claims under any other compensation or employee benefit plan of
Capital One for accrued and vested benefits pursuant to the terms of any such
plan.

Further, you understand that you are not releasing your rights under this
Supplemental Release, that any claims which cannot be lawfully waived are
excluded from this Supplemental Release and that by executing this Supplemental
Release you are not waiving any such claims. In addition, you are not releasing
any rights you may have to indemnification under applicable corporate law, under
the by-laws or certificate of incorporation of Capital One or any of its
affiliates or as an insured under any directors’ and officers’ liability
insurance policy now or previously in force, or any rights you may have under
Capital One’s equity award plans or rights as a stockholder of Capital One.

Likewise, you are not releasing any rights or claims that may arise after the
date on which you sign this Supplemental Release. In addition, while this
Supplemental Release requires you to waive any and all claims against Capital
One arising under workers’ compensation laws (e.g., claims of retaliation for
filing a workers’ compensation claim), it is not intended to prohibit you from
filing in good faith for and from receiving any workers’ compensation benefits
from Capital One’s workers’ compensation carrier for compensable injuries
incurred during your employment. Accordingly, pursuit of any such workers’
compensation benefits with Capital One’s workers’ compensation carrier will not
be considered a violation of this Supplemental Release.

Notification of ADEA Rights and Claims/Opportunity for Review

As outlined above in the General Release of Claims provision, you understand
that this Supplemental Release specifically releases and waives all claims you
may have for age discrimination under the ADEA, except for those that may arise
after the date this Supplemental Release is executed by you. Likewise, you
understand that this Supplemental Release does not prohibit you from challenging
the validity of your release of claims under the ADEA. Understanding the above,
you agree and acknowledge that your execution of this Supplemental Release is
completely voluntary and that you have been advised to consult with an attorney
prior to executing this Supplemental Release to ensure that you fully and
thoroughly understand its legal significance. You acknowledge that you have at
least twenty-one (21) days from receipt of this Supplemental Release to consider
the provisions of this Supplemental Release during which time you can consult
with counsel concerning its terms. You acknowledge that if you execute this
Supplemental Release prior to the expiration of the twenty-one (21) days, your
execution is completely voluntary and done with the knowledge that you are
waiving your entitlement to this review period. You acknowledge that any changes
negotiated by the parties shall not re-start the consideration period.

You further acknowledge and understand that you may revoke this Supplemental
Release within seven (7) days after its execution by you by sending a written
letter of revocation post-marked no later than seven (7) days after your
execution of this Supplemental Release to Frank LaPrade at the address below.
You further acknowledge and understand that this Supplemental Release is not
effective or enforceable until the revocation period has expired.



--------------------------------------------------------------------------------

Acknowledgment

You acknowledge that as of the time of the execution of this Agreement by you,
you are unaware of or have already fully disclosed to Capital One pursuant to
Capital One’s policies or Capital One is otherwise aware of any facts or conduct
that would tend to establish or in any way support an allegation that Capital
One or any of the Released Parties or their employees or agents have engaged in
conduct that you believe would constitute a violation of any statute, rule or
regulation of the Securities and Exchange Commission or any provision of federal
law relating to fraud against shareholders pursuant to the Sarbanes-Oxley Act or
any state or local counterpart and are unaware of or have already fully
disclosed to Capital One or Capital One is otherwise aware of any facts or
conduct that would give rise to a claim by you or by any other party against
Capital One of the type or sort referenced in this section.

Effect of Pursuing Released Claims

Except to the extent such agreement is prohibited by applicable law or
regulation, you understand and agree that if you file a lawsuit for claims
released by this Agreement, such action shall void Capital One’s obligations to
you to pay the Release of Claims Payment and shall further require you to pay
all reasonable costs and attorneys’ fees incurred by Capital One in defending
any such action brought by you in violation of this Agreement, in addition to
any other damages or relief to which Capital One may be entitled.

Notwithstanding the above or any other provision to the contrary, the above will
not apply to any action brought by you to challenge the validity of your waiver
of any ADEA claims under this Agreement.

Injunctive Relief

You acknowledge that any violation of the Confidentiality, Non-Solicitation of
Employees or Non-Compete provisions of this Agreement or any continuing
obligation contained in any applicable confidentiality agreement or restrictive
covenant with Capital One will result in immediate, substantial and irreparable
harm to Capital One which cannot be fully and adequately redressed by the award
of monetary damages. In the event of your violation or threatened violation of
the Confidentiality, Non-Solicitation of Employees or Non-Compete provisions of
this Agreement or any continuing obligation contained in any applicable
confidentiality, intellectual property, non-solicitation, non-competition or
other covenant or agreement with Capital One, you agree that Capital One,
without limiting any other legal or equitable remedies available to it, shall be
entitled to seek equitable relief, including without limitation, temporary,
preliminary and permanent injunctive relief and specific performance from any
court of competent jurisdiction.

Modification

This Supplemental Release may be modified only in writing, signed by both
parties. E-mail communication does not modify this agreement.

No Admission

This Supplemental Release does not constitute an admission of liability or
wrongdoing of any kind by Capital One or its affiliates.

Severability

It is the intent of the parties that the provisions of this Agreement be
enforced to the fullest extent permissible under applicable law. If any
provision of this Agreement shall be adjudged by any court of competent
jurisdiction to be invalid or unenforceable, such judgment shall not invalidate
any other provision of this Agreement. The parties agree that if a court of
competent jurisdiction adjudges any provision of this Agreement to be valid or
unenforceable; such court shall modify such provision so that it is enforceable
to the extent permitted by applicable law consistent with the parties’ intent.
Likewise, to the extent providing any payment or benefit under this Agreement
would violate any law or regulation not in effect at the time the Agreement is
executed by you, but would violate any such law or regulation in effect at the
time such payment or benefit is to be provided, the Parties agree that no such
payment or benefit will be provided, except to the extent permitted by law;
provided, that the parties shall use all reasonable efforts to provide for an
alternative equivalent payment to the extent legally permitted. If you do not
receive the Release of Claims Payment because it would violate any such law or
regulation, you shall not be bound by the Release of Claims provision. If you do
not receive the Additional NCA Payment (as defined in Exhibit



--------------------------------------------------------------------------------

B) because it would violate any such law or regulation, you shall not be bound
by the Non-Competition provision of section 3 of Exhibit B beginning two
(2) years following your Termination Date until 5 years following your
Termination Date. If you do not receive both the Additional NCA payment and the
Initial NCA Payment (as defined in Exhibit B) because it would violate any such
law or regulation, you shall not be bound by the Non-Competition provision of
section 3 of Exhibit B.

Successor

This Supplemental Release is personal to you and shall not be assignable by you
other than by will or the laws of descent and distribution. This Supplemental
Release shall inure to the benefit of and be enforceable by your heirs and legal
representatives. The rights and obligations of Capital One under this
Supplemental Release shall be binding on and inure to the benefit of Capital
One, its successors and assigns.

No Further Payments, Benefits, Attorney’s Fees or Costs

You understand and agree that you will not receive any payments or benefits from
Capital One or its affiliates after the Termination Date, except as expressly
provided for under this Supplemental Release and the Special Agreement (or under
applicable benefit plans and arrangements). The payments and benefits received
by you from Capital One pursuant to this Supplemental Release shall not be taken
into account as compensation and no service credit shall be given after the
Termination Date for purposes of determining the benefits payable under any
other plan, program, agreement or arrangement of Capital One or its affiliates.
You acknowledge that, except for the payments made by Capital One as expressly
provided for under this Supplemental Release and the Special Agreement, you are
not entitled to any payment in the nature of severance or termination pay from
Capital One or its affiliates.

Tax Withholding

Capital One may withhold from any amounts payable to you hereunder all federal,
state, local or other taxes that it may reasonably determine are required to be
withheld pursuant to any applicable law or regulation in connection with any
payments or benefits provided to you pursuant to this Supplemental Release.

Confidentiality

You acknowledge and agree that the Confidentiality, Work Product and
Non-Solicitation of Employee Agreement, effective as of November 10, 2008,
between you and Capital One shall remain in force pursuant to its terms (subject
to the modifications under “Non-Solicitation of Employees” herein) and that you
shall comply with your obligations under such Agreement.

Choice of Law

To ensure uniformity of the enforcement of this Supplemental Release, and
irrespective of the fact that either of the parties now is or may become, a
resident of a different state, this Supplemental Release shall be governed by
and construed in accordance with the laws of the State of Delaware without
regard to any principles of conflicts of law.

Full Cooperation

You agree that until your Termination Date, you will cooperate fully with
Capital One and take all reasonable actions requested by Capital One to
transition your responsibilities and to otherwise assist in the operation of
Capital One. At all times until and for five years after your Termination Date,
you agree to take all reasonable actions requested by Capital One to assist in
any threatened or pending litigation involving Capital One. Notwithstanding the
foregoing, in carrying out the provisions of this paragraph, you shall not be
required to take any action that could result in any type of criminal liability
on your part. Capital One will make reasonable efforts to limit your
participation under this paragraph to regular business hours and will also make
reasonable efforts to accommodate your personal and business commitments.
Capital One shall reimburse you for your reasonable expenses incurred in
carrying out the provisions of this paragraph, including demonstrably lost wages
and, if reasonably deemed necessary by you, legal fees for separate counsel. You
understand that Capital One’s agreement to provide you with the consideration
set forth in this Supplemental Release is specifically conditioned on your
agreement to provide such cooperation.



--------------------------------------------------------------------------------

Indemnification

All rights to indemnification and exculpation from liability for acts or
omissions occurring on or prior to the Termination Date existing in your favor
under Capital One’s Certificate of Incorporation and Bylaws and Delaware law and
otherwise shall continue in full force and effect subsequent to the Termination
Date. Capital One will ensure that you remain covered under its directors and
officers insurance policy at least to the extent then provided for other
directors and officers of Capital One with respect to all acts, omissions and/or
events relating to or arising out of your being an employee, officer, director,
representative or trustee/administrator or other fiduciary with Capital One or
any of its affiliates, subsidiaries or employee benefit plans or any third party
with respect to which you were acting as a representative of Capital One or any
of its affiliates or subsidiaries.

Section 409A

All payments and benefits to be paid or provided to you pursuant to this
Supplemental Release and the Special Agreement (collectively, the “Agreements”)
are intended to comply with or be exempt from section 409A of the Internal
Revenue Code of 1986 as amended, the regulations promulgated thereunder, and the
rulings, notices and other guidance issued by the Internal Revenue Service
interpreting the same (“Section 409A”), and the provisions of the Agreements
shall be administered, interpreted and construed in accordance with and to
implement such intent. In implementation of the foregoing, it is agreed as
follows:

(a) Your termination of employment with Capital One on the Termination Date for
any reason other than death or termination of employment by Capital One for
Cause shall be treated as a “separation from service” within the meaning of
Treas. Reg. §1.409A-1(n)(1).

(b) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under any provision of the Agreements is subject to
Section 409A (after taking into account all applicable exclusions and
exemptions), (i) the amount of such expenses eligible for reimbursement or
in-kind benefits to be provided during any one calendar year shall not affect
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year, (ii) reimbursement of any such expenses
shall be made by no later than December 31 of the year next following the
calendar year in which such expense is incurred, and (iii) your right to receive
such reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

No Mitigation

For the avoidance of doubt, in no event shall you be obligated to seek other
employment or take any other action by way of mitigation of the accounts payable
to you under any of the provisions of this Supplemental Release, and such
amounts shall not be reduced by future compensation whether or not you obtain
other employment.

No Waiver

Any waiver by Capital One of any provision of this Supplemental Release in any
instance shall not be deemed a waiver of such provision in the future.

Headings

The headings in this Supplemental Release are included for convenience only and
shall not constitute a part of the Agreement nor shall they affect its meaning,
construction or effect.

Integration

This Supplemental Release, together with the Special Retention, Separation and
Non-Compete Agreement and Release and the Non-Competition Agreement
(collectively, the “Agreements”), constitute the final and complete agreement
between the parties relating to the subject matter hereof, and you agree and
stipulate that no other representations have been made by Capital One to you
except those expressly set forth herein, and the Agreements resolve all
outstanding issues arising from or relating to your employment with Capital One,
and that you will not receive anything further from Capital One except as
provided herein; provided, however, that notwithstanding any provision of the
Agreements to the contrary, any agreements containing confidentiality,
intellectual property, non-solicitation provisions or similar agreements to
which you are a



--------------------------------------------------------------------------------

party (other than the Prior NCA), your award agreements regarding outstanding
equity awards, and applicable benefit plans and agreements, shall expressly
remain in full force and effect according to their terms (provided that such
provisions and agreements shall be subject to any exceptions or exclusions set
forth in the Agreements), unless expressly waived by the Agreements.

Opportunity for Review

You agree and acknowledge that your execution of this Supplemental Release is
completely voluntary and that you have been advised to consult with an attorney
prior to executing this Supplemental Release to ensure that you fully and
thoroughly understand its legal significance.

If the terms of this Supplemental Release are acceptable to you, please indicate
your agreement by signing below and returning two originals to:

Frank LaPrade

Capital One Financial Corporation

1680 Capital One Drive

McLean, VA 22102-3491

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Please be advised that the terms offered in this Supplemental Release shall be
automatically withdrawn if the Agreement is not executed and returned to Capital
One within twenty-one (21) days following your Termination Date.

You are advised to discuss the benefits and obligations outlined in this
Supplemental Release, including the provision relating to your general release
of claims, with an attorney or advisor of your choice.

The Parties have read this Supplemental Release, understand it, and accept all
of its terms:

 

 

   

 

Peter A. Schnall     Date

 

    SS#     Authorized Capital One Representative:    

 

   

 

Jory A. Berson     Date Chief Human Resources Officer    



--------------------------------------------------------------------------------

Schedule 1 to Exhibit A

[to be provided when this template agreement is finalized]



--------------------------------------------------------------------------------

Exhibit B

NON-COMPETITION AGREEMENT

This Non-Compete Agreement (“Agreement”) is made by and between Peter A. Schnall
(“You” or “Your”) and Capital One Financial Corporation, including any of its
subsidiaries (referred to collectively as “Capital One”) effective as of
October 15, 2012. This Agreement supersedes the current Non-Competition
Agreement between you and Capital One, dated as of January 1, 2009 and amended
as of March 1, 2010 (the “Prior NCA”), which shall no longer be in effect.

1. Legitimate Business Interest. You have been employed in a senior leadership
role at Capital One since 1996, including service as Chief Credit Officer from
October 2002 through June 2006, and Chief Risk Officer since June 2006. You
acknowledge and agree that you have had access to Capital One’s Trade Secrets
and other Confidential Information (as those terms are defined in the
Confidentiality, Work Product and Non-Solicitation of Employee Agreement
effective as of November 10, 2008 (the “CWP Agreement”)), and have developed
relationships with Capital One’s customers and business partners. Most
significantly, you acknowledge and agree that, as Chief Risk Officer, you are a
Named Executive Officer responsible for overseeing, among other things, Capital
One’s credit, compliance, operational and enterprise risk management functions,
and you have had access to some of the most sensitive and business critical
Trade Secrets and Confidential Information that Capital One possesses, including
information relating to general business strategies and credit risk models and
related risk management and business strategies, that would cause immediate,
substantial and irreparable harm to Capital One if disclosed to or used on
behalf of a competitor.

2. Non-Compete Consideration. In consideration for your undertakings hereunder,
Capital One shall provide you the following payments and benefits (the
“Non-Compete Consideration”):

(a) Capital One will pay you $1,426,500, which is consistent with the
penultimate sentence of paragraph 2(a) of the Prior NCA (the “Initial NCA
Payment”), as modified to comply with Section 409A of the Code (i.e., with
(i) an amount equal to the two times the limitation in effect under section
401(a)(17) of the Internal Revenue Code as in effect on the Termination Date,
payable within 30 days following the second anniversary of the Termination Date
and (ii) the balance paid to you six (6) months and one day following the
Termination Date). In addition, Capital One shall pay you $5.3 million in 36
equal monthly installments commencing in the month following the second
anniversary of the Termination Date (the “Additional NCA Payment”). In the event
of your death during the Non-Competition Period, your designated beneficiary
(which shall be your then-current spouse if you have not designated a
beneficiary in writing) shall be entitled to receive any unpaid payments under
this paragraph, which shall be paid in a lump sum within 60 days after your
death.

(b) In the event you elect “COBRA” coverage, Capital One will assume the cost of
the employer’s portion of the monthly premium and the 2% COBRA administrative
fee for each month you are enrolled through the end of the eighteenth month
following the Termination Date (the “COBRA Period”), and you will pay the
remaining balance of the COBRA premium directly to the COBRA administrator.
Should you become covered under another party’s health insurance plan between
your Termination Date and the end of the COBRA Period, such payments by Capital
One shall immediately be terminated. You agree to notify Capital One immediately
of the date that you become eligible to receive health insurance coverage from
another party. In addition, if you remain eligible for COBRA through the end of
the eighteen (18) month period following your Termination Date or if you die
before the end of such period while still eligible for COBRA, Capital One will
permit you or your surviving spouse to continue to purchase health coverage on
the same basis as COBRA enrollees until the fifth anniversary of your
Termination Date (and your surviving spouse to continue such coverage through
such fifth anniversary if you die before such anniversary).

3. Non-Competition. For a period of five (5) years following your Termination
Date (the “Non-Competition Period”), you agree that you will not serve as an
employee, officer, director, principal, partner or agent for, or provide any
form of consulting or advisory services to, any of the entities listed on
Schedule 1, including their affiliates, subsidiaries, or successors (the
“Strictly Prohibited Entities” or “SPEs”). You also agree that during the
Non-Competition Period, you will not serve as an employee, officer, director,
principal, partner or agent for, or provide any form of consulting or advisory
service to, any entity, including its subsidiaries or affiliates, that purchases
an entity or substantially all of the consumer financial services assets within
the United States, United Kingdom, or Canada, of an entity listed on Schedule 1
(an “Acquisition Event”) if the acquiring entity is substituted for the selling
entity as



--------------------------------------------------------------------------------

described in the following sentence. Under an Acquisition Event, Capital One
shall decide, in its sole discretion, whether the acquiring entity, including
its subsidiaries or affiliates, shall be substituted for the selling entity and
included on the list of Strictly Prohibited Entities. In the event you are
already employed at an acquiring entity prior to an Acquisition Event, you may
continue in your existing role so long as you do not engage in activities
otherwise prohibited under this Agreement, including refraining from performing
any services related to the acquired SPE entity or SPE assets. In addition,
during the Non-Competition Period, you agree that, with the exception of the
Permitted Services, you will not provide services (whether as an officer,
employee, consultant or otherwise) in the United States, United Kingdom or
Canada to any person or entity relating to consumer financial products or
services or relating to small business lending (including, without limitation,
small business credit card lending), to include, without limitation, services
relating to business strategy or credit strategy (which includes, without
limitation, credit modeling, analytics or techniques for the purpose of customer
selection, underwriting, acquisition or management (collectively “Credit
Strategy”)). You may, however, provide services unrelated to small business
lending or consumer financial products or services to entities other than the
Strictly Prohibited Entities.

Provided that you do not use or disclose any of Capital One’s Trade Secrets or
Confidential Information, you may also engage in the following activities for
any entity other than any of the Strictly Prohibited Entities:

(1) Consulting in the area of risk management processes or approaches,
governance approaches, risk reporting, and risk policies and procedures. This
consulting may include advising on (a) general processes and approaches to
govern and establish loan loss allowances and general approaches for forecasting
credit losses, (b) stress testing including general approaches for modeling
revenues and losses, (c) the determination of capital levels and the allocation
of capital, and (d) risk identification and supporting assessments;
notwithstanding the foregoing, in no event will such consulting involve advising
on Credit Strategy;

(2) Consulting regarding student lending for a non-Strictly Prohibited Entity or
working in any capacity for a non-Strictly Prohibited Entity affiliated student
lending company;

(3) Serving as a director on the board of an entity that is not a Strictly
Prohibited Entity after the second anniversary of the Termination Date; or

(4) Providing executive coaching services to any executive that does not work
for a Strictly Prohibited Entity as long as such coaching does not involve
topics prohibited under this Agreement.

(collectively the “Permitted Services”).

In addition, you will be allowed to engage in the following specified
non-competitive activities: (1) providing government service or government
consulting; and (2) providing services to or working for a merchant acquirer
that is not affiliated with a Strictly Prohibited Entity, an auto dealer, a
trade association or a professional association.

Subject to the process set forth below, you may request permission from Capital
One to work for or provide services to (a) a non-financial services company that
is engaged incidentally in consumer financial services, or (b) a third-party
service provider that provides services, other than consulting or advisory
services, to a Strictly Prohibited Entity or to a non-Strictly Prohibited Entity
financial institution that is engaged in consumer financial services. You shall
notify Capital One prior to accepting employment with or otherwise providing
services to such an entity and provide a description of the services to be
provided. Capital One, in its sole discretion and in good faith, shall determine
within fifteen (15) business days of notification whether such services are
permissible and will notify you of the determination and rationale in writing.
Permission shall not be unreasonably withheld and shall be based on one or more
of the following reasons (x) the services compete with or seek to displace
services that Capital One provides or reasonably anticipates providing, (y) the
services include assisting providers of consumer or small business-related
financial services with credit strategy, credit modeling, credit scoring, credit
analytics, or customer selection, acquisition, or management strategies,
analytics or techniques, or (z) the services could otherwise cause competitive
harm to Capital One. Granting permission to allow you to provide such services
will not impact the Non-Compete Consideration to be paid.

4. Trade Secrets and Confidential Information. You agree that, other than on
behalf of Capital One in the course of your employment through your Termination
Date, you will not use or disclose any Capital One Trade Secrets or Confidential
Information without the express written permission of Capital One, and you
remain bound by the CWP Agreement. In addition, you agree that you will return
all Capital One property on or before the Termination Date, or earlier upon
request, and will retain no copies thereof except with the prior written consent
of Capital One’s Chief Executive Officer.



--------------------------------------------------------------------------------

5. Compliance Information and Review. During the Non-Competition Period, you
agree to notify Capital One in writing of the identity of any employer or
business opportunity on whose behalf you intend to perform services, together
with a brief description of your intended functions, prior to accepting such
employment or business opportunity. If during the Non-Competition Period,
Capital One has reason to believe in good faith that you are not in compliance
with Exhibit B, it may request information from you to permit it to determine
whether you are otherwise in compliance with this Exhibit B. You agree to
provide a response to such a request within fifteen (15) business days after
receiving such a request or such longer period as the parties may agree.

6. Irreparable Harm; Injunctive Relief. You acknowledge and agree that your
violation of any of the post-employment restrictions in this Exhibit B will
cause immediate, substantial and irreparable harm to Capital One which cannot be
adequately redressed by monetary damages alone. In the event of your violation
or threatened violation of any of the post-employment restrictions in this
Exhibit B, you agree that Capital One, without limiting any other legal or
equitable remedies available to it, shall be entitled to seek equitable relief,
including temporary, preliminary and permanent injunctive relief, return of
property, and specific performance, from any court of competent jurisdiction.

7. Acknowledgements. You acknowledge and agree that the non-competition
restrictions in Section 3 are narrowly tailored, reasonable and necessary for
the protection of Capital One’s legitimate business interests and that the
restrictions in Section 3 will not restrict your ability to earn a livelihood
following the Termination Date. You acknowledge and agree that you have been
represented by sophisticated commercial counsel, and have meaningfully
participated, in the negotiation and drafting of this Exhibit B, including these
post-employment restrictions. Both parties acknowledge that they may not waive
the Non-Compete restriction in paragraph 3 in full or the Non-Compete
Consideration without mutual consent.

8. Prior Agreements. You acknowledge that this Exhibit B supersedes and replaces
in its entirety the Non-Competition Agreement between you and Capital One
effective as of January 1, 2009, as amended by the First Amendment to the
Non-Competition Agreement effective as of March 1, 2010 (the “Prior NCA”). You
further acknowledge that the CWP Agreement remains in effect pursuant to its
terms, as modified by the “Non-Solicitation of Employees” section of the main
body of the Agreement.

9. Court’s Right to Modify Restriction. The parties agree that if at the time
enforcement is sought, a court of competent jurisdiction adjudges any terms of
any provision of this Exhibit B to be void, invalid, or unenforceable, including
without limitation portions of Section 3 above, such court may modify or reform
such provision so that it is enforceable to the fullest extent permitted by
applicable law, or if such modification or reformation is not possible, shall
sever the unenforceable portion of the provision, and enforce the remaining
provisions of the Agreement, which shall remain in full force and effect. If a
court of competent jurisdiction determines that Section 3 above is void,
invalid, or unenforceable, Capital One shall have no obligation to pay the
Non-Compete Consideration during any period in which the court determines that
Section 3 above shall not be in effect.

10. Successors and Assigns. The rights and obligations under this Exhibit B are
personal to you and cannot be assigned to any party. This Exhibit B and all
promises made herein shall survive the execution of this Exhibit B and shall be
binding upon and inure to the benefit of Capital One’s successors and assigns
without further consent.

11. Choice of Law. This Exhibit B shall be governed by and construed in
accordance with the laws of the State of Delaware (the state of incorporation of
Capital One), without regard to its principles of conflicts of law.

12. Capitalized Terms. Capitalized terms not specifically defined in this
Exhibit B have the meanings specified in the main body of the Agreement.

13. Entire Agreement; Integration. This Exhibit B does not supersede, but rather
supplements, any written policies of Capital One generally applicable to
employees of Capital One respecting the treatment of Confidential Information
and Work Product applicable to you. The CWP Agreement shall remain in effect
pursuant to its terms as modified by the “Non-Solicitation of Employees” section
of the main body of the Agreement. This Exhibit B may be modified only by a
writing signed by the party to be bound.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

The Parties have read this Non-Competition Agreement, understand it, and accept
all of its terms:

 

 

   

 

Peter A. Schnall     Date

 

    SS#     Authorized Capital One Representative:    

 

   

 

Jory A. Berson     Date Chief Human Resources Officer    



--------------------------------------------------------------------------------

Schedule 1 to Exhibit B

J.P. Morgan Chase & Co.

American Express Company

Discover Financial Services

Ally Financial

Bank of America Corp.

Citigroup

Wells Fargo & Company

TD Bank Group

Santander Group